UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22290 CENTURY CASINOS, INC. (Exact name of registrant as specified in its charter) DELAWARE 84-1271317 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2860 South Circle Drive, Suite 350, Colorado Springs, Colorado 80906 (Address of principal executive offices) (Zip Code) (719) 527-8300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: 23,809,368 shares of common stock, $0.01 par value per share, were outstanding as of April 30, 2010. -1- CENTURY CASINOS, INC. FORM 10-Q INDEX Page PART I FINANCIAL INFORMATION Number Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Earnings for the Three Months ended March 31, 2010 and 2009 4 Condensed Consolidated Statements of Comprehensive Earnings (Loss) for the Three Months ended March 31, 2010 and 2009 6 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2010 and 2009 7 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 30 -2- PART I – FINANCIAL INFORMATION Item 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Amounts in thousands, except for share information March 31, 2010 December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Receivables, net Prepaid expenses Inventories Other current assets 33 Deferred income taxes – foreign Total Current Assets Property and equipment, net Goodwill Equity investment Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Current portion of long-term debt $ $ Accounts payable and accrued liabilities Accrued payroll Taxes payable Total Current Liabilities Long-term debt, less current portion Deferred income taxes – foreign Total Liabilities Commitments and Contingencies Shareholders’ Equity: Preferred stock; $.01 par value; 20,000,000 shares authorized; no shares issued or outstanding - - Common stock; $.01 par value; 50,000,000 shares authorized; 23,925,180 shares issued; 23,809,368 and 23,866,698 shares outstanding, respectively Additional paid-in capital Accumulated other comprehensive earnings Retained earnings Treasury stock – 115,812 and 58,482 shares at cost, respectively ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See notes to condensed consolidated financial statements. -3- CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) For the three months ended March 31, Amounts in thousands, except for share information Operating revenue: Gaming $ $ Hotel, food and beverage Other Gross revenue Less promotional allowances Net operating revenue Operating costs and expenses: Gaming Hotel, food and beverage General and administrative Depreciation Total operating costs and expenses Earnings from equity investment 89 Operating earnings from continuing operations Non-operating income (expense): Interest income 8 9 Interest expense ) ) Gains (losses) on foreign currency transactions andother ) Non-operating (expense), net ) ) Earnings (loss) from continuing operations before income taxes ) Income tax provision Earnings (loss) from continuing operations ) Discontinued operations: Earnings from discontinued operations - Gain on disposition of Century Casino Millennium - Income tax provision - Earnings from discontinued operations - Netearnings Less:Net loss attributable to the noncontrolling interests (continuing operations) - ) Net earnings attributable to the noncontrolling interests (discontinued operations) - Net earnings attributable to Century Casinos, Inc. and subsidiaries $ $ See notes to condensed consolidated financial statements. -Continued on following page- -4- CENTURY CASINOS, INC. AND SUBSIDIARIES- CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) - CONTINUED For the three months ended March 31, Basic earnings per share: Earnings (loss) from continuing operations $ $ ) Earnings from discontinued operations - Net earnings $ $ Diluted earnings per share: Earnings (loss) from continuing operations $ $ ) Earnings from discontinued operations - Net earnings $ $ Amounts attributable to Century Casinos, Inc. andsubsidiaries common shareholders: Earnings (loss) from continuing operations $ $ ) Earnings from discontinued operations - Net earnings $ $ See notes to condensed consolidated financial statements. -5- CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (LOSS) (Unaudited) For the three months ended March 31, Amounts in thousands Net earnings $ $ Foreign currency translation adjustments ) Comprehensive earnings (loss) ) Less: Comprehensive loss attributable to noncontrolling interest - ) Comprehensive earnings (loss) attributable to Century Casinos, Inc. and subsidiaries $ $ ) See notes to condensed consolidated financial statements. -6- CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, Amounts in thousands Cash Flows from Operating Activities: Net earnings $ $ A­djustments to reconcile net earnings to net cash provided by operating activities: Depreciation Gain on disposition of Century Casino Millennium - ) Loss (gain) on disposition of fixed assets 2 ) Amortization of share-based compensation Amortization of deferred financing costs 8 Deferred tax expense Earnings from unconsolidated subsidiary ) ) Changes in operating assets and liabilities, net of acquisition: Receivables 7 Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) Accrued payroll (3
